DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of April 21,2022 which amended claims 8, 9, and 25-31; canceled claims 2 and 3; and, added new claims 34-41.
	
Drawings
Examiner Note: In the April 21, 2022 amendment the applicant noted the new Figs. 13 and 14 had been submitted for consideration. However, no new drawings were received. 
The drawings are objected to because cross-hatching should be added to Figs. 13 and 14 so that the interaction between the spur gear, bull gear and the planetary gear may be more easily understood.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the temperature regulation assembly” in claims 9, 24 and 31, and the claims dependent therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 27, 28, 29 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because in line 8 it is unclear which, or if all, of the earlier claimed gears “the gears” refers to.
Claims 29 and 31 recite the limitation "the control module".  There is insufficient antecedent basis for this limitation in the claim.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 17, 18, 29, and 36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 102602322A (hereafter CN ‘322, references below are to the translation and Fig. 3 of the document)).
	With regards to claim 8 CN ‘322 discloses an electric drive hydraulic fracturing pump system (Fig. 3, shown annotated below), comprising: a hydraulic fracturing pump 5 having a power end (labeled) with a pump crankshaft (9-4) extending along a crankshaft axis; and a transmission assembly 10 coupled to the power end pump crankshaft, the transmission assembly having: a plurality of electric motors (labeled Motor 1 and Motor 2) radially spaced apart from one another about the crankshaft axis; and a gearbox coupling 10 the plurality of electric motors to the pump crankshaft, the gearbox including a plurality of gears (there are two input shafts and one output shaft indicating at least a plurality of gears) for transferring rotational energy from the electric motors to the power end.

    PNG
    media_image1.png
    460
    659
    media_image1.png
    Greyscale

	With regards to claim 17, CN ‘322 discloses a platform 1 (see Fig. 1) which elevates the pump. 
With regards to claim 29 as shown above there are a plurality of variable frequency drives (note [0019],[0020]) which sets forth a frequency converter and [0062], [0063] which set forth that the speed is continuously variable, therefore the motor drive is broadly considered to be a variable frequency drive. 
With regards to claim 36 the motors are disposed at one of the first and second ends of the power end (see Fig. 3). This similarly teaches claims 34, 38 and 40 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, 27, 28, & 34; 15, 16, 18, & 30; 19, 21 & 38; 25, 26 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘322 in view of Bixby (USPN 3,518,897).
As set forth above CN ‘322 discloses the invention substantially as claimed but generically discloses the gearbox 10, having multiple inputs from variable speed motors and a single outlet, i.e. CN ‘322 does not describe that the gearbox is a reduction gear assembly (claim 19) where each motor has a spur gear  engaging a bull gear (claims 1 and 16), and a planetary gear system (claims 1, 16, 21 and 25). Bixby discloses a reduction gear assembly (title) having a plurality of motors (see Figs. 5 and 6) each connected to a spur gear 125, the spur gears engaging with a bull gear 27 which powers a planetary gear system (47, 48, 53, 52, 56) to drive an output shaft 43 which drives a load.
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the reduction gearbox assembly of Bixby for the generically disclosed gearbox assembly of CN ‘322  in order to obtain the predictable result of providing a single power output (at 43 of Bixby) from a plurality of power inputs (i.e. the motors18, 118) KSR Int' l Co. V. Teleflex Inc. 550 U.S.__, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
With regards to claims 15, 19, and 38 and the requirement for there being three or more motors, it is noted that CN ‘322 specifically discloses two motors in Fig. 3 but also at page 5 in section 3 of paragraph [0021] CN ‘322 states (see translation) that “the number of motors can be selected according to the power of the driven fracturing pump”.  At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- determine the proper number of drive motors depending upon the size of the motor and the required output of the pump, as taught by CN ‘322, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation. Further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that the applicant has not disclosed any criticality for having a plurality of motors. This also applies to the three motors mentioned in claim 24.

	With regards to claims 4, 5, and 26, CN ‘322 discloses at the top of page 11 that “(w)hen the input power of the fracturing pump 5 needs to be large and a single motor 4 is not enough to drive the fracturing pump, the fracturing pump 5 is jointly driven by the two motors”. The when input power needs to be large the motors run simultaneously and at other times a single motor is enough (i.e. they operate independently).
	
	With regards at claim 6, at paragraph [0024] item 4, CN ‘322 states the motors may be run with different power outputs. 

	With regards to claims 27, 28 and 30, as noted above CN ‘322 discloses there being a plurality of VFDs connected to the motors. This material along with Fig. 3 above also teaches the VFDs being separately coupled to a separate one of the motors (claims 27 and 28).  With regards to the VFD being mounted on the motor the examiner previously gave official notice that it is common to mount the VFD directly on a motor it is associated, which was not challenged. This is taken as an admission that this material is prior art. At the time of the effective filing date it would have been obvious to do so in the interest of saving space and reducing connecting wire length. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘322 in view of Bixby.
As set forth above CN ‘322 in view of Bixby discloses the invention substantially as claimed including that the transmission has a rotary output (see the crankshaft labeled in the annotated drawing above) which is converted into a reciprocating motion at the fluid end (note the arrangement labeled reciprocating members of the fluid end when considered what is well known and common in the art) but does not disclose that there is a spline on the connection between the transmission shaft and the power end. 
The examiner previously gave official notice that that splines are well-known mechanisms used at the ends of drive shafts, which was not challenged. This is taken as an admission that this material is prior art. Further, at the time of the filing date of the instant application it would have been obvious to one of ordinary skill in the art to provide a spline as is common in the art to allow for the simple connection/mating of the driven and the drive shafts simply by slide connection and without the use of tools.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘322 in view of Bixby as applied to claim 19 above, and further in view of Johns et al (USPN 2,610,992).
As set forth above CN ‘322 in view of Bixby discloses the invention substantially as claimed but does not disclose a fan that passes air over a plurality of electric motors. 
Johns et al discloses a dynamoelectric machine having a fan 36 which passes air over a plurality of rotary machines including a motor 2 and a generator 1. 
At the time of the filing date of the instant application it would have been obvious to one of ordinary skill in the art to provide a fan to pass cooling air over the plurality of motors in CN ‘322 in view of Bixby, as taught by Johns et al, in order to provide cooling to the plurality of heat sources with a single fan.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘322, and further in view of Oehring et al (USPAP 2017/0030177, hereafter Oehring ‘177).
	As set forth above CN ‘322 in view if Bixby disclose the invention substantially as claimed but do not disclose that there is a temperature regulation system in communication with a control module for cooling and/or heating the power end or transmission assembly or disclose the use of a radiator and fan. It is noted that CN ‘322 discloses there is a lubrication and cooling system 8 but states nothing further.
Oehring ‘177 discloses a similar motor driven fracturing pump system having a control module 26 which regulates the various functions of the system, a pair of radiators 24 with associated fans (clearly shown) for cooling fluids associated with the pumps and the motors ([0018]). 
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to utilize the regulation system to incorporate power end cooling systems, such as taught by Oehring ‘177, in the CN ‘322 pumping system in order to prolong the life of the power end by properly cooling and adjusting the temperature and viscosity of the lubricating oil of the power end. It further would have been obvious to utilize the control module 26 of Oehring ‘177 to provide the regulation as is commonly provided with a temperature control system. 
Further, the examiner previously gave official notice that it is well known for a temperature regulation system to heat the lubricant of a power end, which was not challenged. This is taken as an admission that this material is prior art. It would have been obvious to do so in order to allow the lubricant to obtain correct viscosity when in a cold environment.

Claims 31-33 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘322 in view of Bixby as applied to claims 29 and/or 19 above, and further in view of Mabe et al (USPAP 2003/0143093).
	As set forth above CN ‘322 in view of Bixby discloses the invention substantially as claimed but does not disclose providing separate cooling systems or circuits to each of the plurality of motors and the plurality of variable frequency drives of the motors, where one working medium is water based and the other oil based. 
Mabe et al disclose a pump system (Fig. 3A) having the pump driven by an electric motor 16 which is controlled or driven by a variable frequency drive 20. As described at [0022]:  A liquid cooling system (illustrated schematically at 32) operates to maintain the controller 20 and motor 16 at a desired operating temperature. The output 30 may additionally be utilized to provide cooling fluid to the motor 16 and/or controller 20. The liquid cooling system 32 may operate with separate cooling fluids or may be a single integrated cooling circuit. Preferably, the liquid cooling system 32 is in heat exchange relationship with an oil system (FIG. 3A) contained within the motor 16 to distribute thermal energy therebetween to further increase thermal control of each. Such thermal transfer is well within the art of cooling system design.  It is additionally noted that at [0028] Mabe et al notes that the cooling system may be used to heat oil flow and provide preheating of the controller. 
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to utilize the teaching of Mabe et al to provide for cooling of the motors and the variables frequency drives in CN ‘322 in view of Bixby, as taught by Mabe et al, in order to finely tune the required temperatures of each element to their desired temperature, thus prolonging their useful life. As noted above Made et al specifically teach the use of oil-based coolant and the examiner previously gave official notice that that water-based coolants are well known in the art, which was not challenged. This is taken as an admission that this material is prior art. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to select the specific coolant from the wide array of possible coolant choices in order to meet the cooling requirements of each particular element that is to be cooled. 

Claim 23 is is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘322 in view of Bixby as applied to claim 19 above, and further in view of Bailey et al (USPAP 2016/0036308).
	As set forth above CN ‘322 in view of Bixby disclose the invention substantially as claimed but do not disclose that the 20 one or more motors comprises at least two electric motors stacked adjacent one another to drive an electric motor output shaft.  Bailey et al discloses the stacking of electric motors (see 100 in Fig. 1 for example, or the stators 110, 112 in Fig. 3) which are used to drive a common central shaft 116.  As described at [0147] the stacked electric motors may be used in applications requiring large drive loads and abilities such as hydraulic pumps.
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute a stack of electric motors for each of the single motors of CN ‘322 in view of Bixby in order to dynamically change the output “size” of the motor as power demands change (see abstract of Bailey et al). 

Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 37, 39 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Poster discloses a gearbox.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
June 14, 2022